                                         Case 4:18-cv-06510-KAW Document 110 Filed 04/15/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BILLY ALABSI,                                         Case No. 18-cv-06510-KAW
                                   8                      Plaintiff,
                                                                                               ORDER GRANTING MOTION FOR
                                   9                v.                                         FINAL APPROVAL; GRANTING
                                                                                               MOTION FOR ATTORNEY'S FEES
                                  10     SAVOYA, LLC,
                                                                                               Re: Dkt. Nos. 93, 94
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff Billy Alabsi filed the instant putative class and collective against Defendant

                                  14   Savoya, LLC, alleging violations of the Fair Labor Standards Act (“FLSA”) and various state

                                  15   labor laws. (See First Am. Compl. (“FAC”), Dkt. No. 29.) The parties subsequently settled the

                                  16   case, and on February 6, 2020, the Court preliminarily approved the proposed settlement and

                                  17   directed that notice be sent to the class members. (Preliminary Approval Ord., Dkt. No. 79.)

                                  18   Pending before the Court are: (1) Plaintiff’s motion for final approval of the settlement, and (2)

                                  19   Plaintiff’s motion for attorney’s fees, costs, and an incentive award. (Pl.’s Mot. for Final

                                  20   Approval, Dkt. No. 93; Pl.’s Mot. for Attorney’s Fees, Dkt. No. 94.) No opposition was filed.

                                  21             Having reviewed the parties’ filings, the relevant legal authority, and the arguments made

                                  22   at the April 1, 2021 motion hearing, and for the reasons set forth below, Plaintiff’s motion for final

                                  23   approval is GRANTED, and Plaintiff’s motion for attorney’s fees is GRANTED.

                                  24                                             I.    BACKGROUND
                                  25        A.      Factual Background
                                  26             Defendant operates a chauffeured limousine and luxury car transportation service. (FAC ¶

                                  27   15.) Plaintiff and the class worked for Defendant as drivers. (FAC ¶ 1.)

                                  28             Plaintiff alleges that Defendant misclassifies its drivers as independent contractors, rather
                                         Case 4:18-cv-06510-KAW Document 110 Filed 04/15/21 Page 2 of 11




                                   1   than employees. (FAC ¶¶ 15, 29.) Plaintiff asserts that Defendant has and exercises extensive

                                   2   control over its drivers, assigning customers, pickup locations and times, and destinations. (FAC ¶

                                   3   18.) Further, drivers are penalized for declining assignments by not receiving future assignments.

                                   4   (FAC ¶ 19.) Defendant requires drivers to provide their own vehicles, and imposes requirements

                                   5   as to color, vehicle age, vehicle type, liability insurance, and maintenance. (FAC ¶¶ 20-21, 24.)

                                   6   Drivers must use tablets with computer-generated signage, confirm radio and temperature

                                   7   preferences with passengers during the first five minutes of the trip, and never discuss rates with

                                   8   passengers. (FAC ¶ 22.) Drivers are required to keep Defendant’s app on and use status update

                                   9   buttons to indicate when they are onsite, when the passenger is onboard, and when the passenger

                                  10   is dropped off. (FAC ¶ 23.) Drivers must also arrive at jobs fifteen minutes early, or “spot time,”

                                  11   and attend mandatory meetings. (FAC ¶¶ 32-33.) Finally, Defendant has the right to terminate

                                  12   drivers without cause with 30 days’ notice. (FAC ¶ 25.)
Northern District of California
 United States District Court




                                  13               Plaintiff asserts that by misclassifying drivers, Defendant fails to reimburse drivers for

                                  14   expenses. (FAC ¶ 29.) Thus, drivers may earn less than minimum wage after taking into account

                                  15   expenses. (FAC ¶ 67.) Plaintiff also alleges that Defendant does not pay for “spot time” and

                                  16   mandatory meetings. (FAC ¶ 68.) Finally, Plaintiff alleges that Defendant fails to pay overtime

                                  17   because Defendant compensates drivers at the same rate schedule for all hours worked. (FAC ¶

                                  18   76.)

                                  19          B.      Preliminary Approval
                                  20               On October 24, 2018, Plaintiff filed the instant putative class and collective action.

                                  21   (Compl., Dkt. No. 1.) After the Court denied Defendant’s motion to transfer and granted in part

                                  22   and denied in part Defendant’s motion to dismiss, the parties attended private mediation. (Dkt.

                                  23   Nos. 52, 56.) On August 29, 2019, the parties successfully mediated the case, facilitated by

                                  24   mediator Cynthia Remmers. (Schwartz Decl. ¶ 3, Dkt. No. 95.)

                                  25               On October 23, 2019, Plaintiff filed an unopposed motion for preliminary approval. (Dkt.

                                  26   No. 62.) The Court requested certain changes and additional supplemental briefing. (Dkt. Nos.

                                  27   74, 76-78.) On February 6, 2020, the Court granted Plaintiff’s motion for preliminary approval.

                                  28               Per the Settlement, Defendant agrees to pay a Total Settlement Amount of $750,000 to
                                                                                              2
                                         Case 4:18-cv-06510-KAW Document 110 Filed 04/15/21 Page 3 of 11




                                   1   settle the claims of the 44 drivers who worked for Defendant in California. (Schwartz Decl., Exh.

                                   2   A (“Settlement Agreement”) ¶ 35, Dkt. No. 95-1.) Of the Total Settlement Amount, Class

                                   3   Counsel may seek an award of 25%, or $187,500 for attorney’s fees and $6,000 in costs. (Pl.’s

                                   4   Mot. for Final Approval at 4.) The Total Settlement Amount also includes a $7,500 incentive

                                   5   payment for the named Plaintiff, and an estimated $10,000 for administration costs. (Id.;

                                   6   Settlement Agreement ¶¶ 45, 56.) Finally, the Total Settlement Amount includes $10,000 in

                                   7   penalties under California’s Private Attorneys General Act (“PAGA”); $7,500 shall be paid to the

                                   8   California Labor and Workforce Development Agency (“LWDA”) and $2,500 will be part of the

                                   9   Net Settlement Amount for distribution to the participating class members. (Settlement

                                  10   Agreement ¶ 61.) This leaves a Net Settlement Amount of $531,500 for the 44 class members.

                                  11          Settlement funds will be distributed based on the number of workweeks completed during

                                  12   the class period. (Settlement Agreement ¶¶ 25, 47.) Additionally, 5% of the Net Settlement
Northern District of California
 United States District Court




                                  13   Amount will be allotted to waiting time penalties, as the waiting time penalties represent

                                  14   approximately 5% of the total damages estimate. (Chin Decl. ¶ 6, Dkt. No. 78.) This amount will

                                  15   be divided between former drivers, based on their average weekly earnings. (Chin Decl. ¶ 7.)

                                  16          The claims being released by the Settlement are the causes of action asserted in the instant

                                  17   case, as well as any additional wage and hour claims that could have been asserted based on the

                                  18   facts and transactions pled in the complaint. (Settlement Agreement ¶ 8.) The class is bound by

                                  19   the settlement unless they timely submit an exclusion letter. (Settlement Agreement ¶ 64(b).)

                                  20          Individuals who do not opt out will receive a settlement check. The settlement check will

                                  21   state: “By cashing this check, you are agreeing to release all claims covered by this settlement.

                                  22   You will be opting into the Fair Labor Standards Act (‘FLSA’) settlement, and you will also be

                                  23   exercising and releasing your claims under the FLSA.” (Settlement Agreement ¶ 68(c).) Payment

                                  24   will be made in three installments, and Defendant was required to deliver the Total Settlement

                                  25   Amount in three equal payments, every six months, to the Settlement Administrator. (Settlement

                                  26   Agreement ¶¶ 69, 70.) The Settlement also required that Defendant obtain a Standby Letter of

                                  27   Credit (“SLOC”) from a commercial bank, providing a guarantee to satisfy the settlement amount.

                                  28   (Settlement Agreement ¶ 69.)
                                                                                         3
                                         Case 4:18-cv-06510-KAW Document 110 Filed 04/15/21 Page 4 of 11




                                   1             Class members will have 180 days to cash the settlement check. (Settlement Agreement ¶

                                   2   48; Dkt. No. 76-2.) Checks that are not cashed will be voided and distributed in the next

                                   3   installment pro rata to the class members who did cash their checks. Any third installment checks

                                   4   not cashed will be voided; if the amount is over $20,000, the amount will be re-distributed to

                                   5   drivers who cashed their third installment check. If it is under $20,000, the amount will be paid to

                                   6   the cy pres beneficiary, Legal Aid at Work. (Settlement Agreement ¶ 48; Dkt. No. 76-2)

                                   7        C.      Post-Preliminary Approval
                                   8             Plaintiff’s motion for final approval was originally set for hearing on May 21, 2020. (See

                                   9   Preliminary Approval Ord. at 13.) Defendant, however, had difficulty obtaining the SLOC

                                  10   required by the Settlement due to the effect of the COVID-19 public health emergency on its

                                  11   business operations. (See Dkt. No. 80; see also Schwartz Decl. ¶¶ 9-10.) As a result, Defendant

                                  12   requested three continuances of the final approval hearing date, which the Court granted. (See
Northern District of California
 United States District Court




                                  13   Dkt. Nos. 82, 86, 90.)

                                  14             Defendant remains unable to obtain the SLOC. (See Gleason Decl. ¶ 16, Dkt. No. 98;

                                  15   Schwartz Decl. ¶ 9.) Further, Defendant is unable to tender its first payment of $250,000.

                                  16   (Gleason Decl. ¶ 22.) Accordingly, on January 26, 2021, the parties entered into an addendum to

                                  17   the Settlement (“Addendum”). (Schwartz Decl. ¶ 11; Dkt. No. 102-1 (“Addendum”).) The

                                  18   Addendum provided for a payment plan, including a $60,000 initial payment. (Addendum at 2.)

                                  19   Thereafter, Defendant will deposit additional funds each month depending on its revenue; for

                                  20   example, Defendant will pay $3,500 if the previous month’s revenue is at least 40% of 2019

                                  21   revenue for the same month, and $7,500 if the previous month’s revenue is at least 50% of 2019

                                  22   revenue for the same month. (Id. at 2-3.) The amounts will increase up to $57,500 if the previous

                                  23   month’s revenue is at least 80% of 2019 revenue for the same month. (Id. at 3.) No payment is

                                  24   required if revenue is less than 40% of 2019 revenue for the same month. (Id.) These monthly

                                  25   payments will continue until the total amount deposited equals the Total Settlement Amount. (Id.)

                                  26   Once $250,000 is deposited, the Settlement Administrator will issue the first installment payment,

                                  27   with the second and third installment payments following with each additional $250,000 in funds.

                                  28   (Id.) The parties believe that this payment plan will allow Defendant to meet its payment
                                                                                          4
                                         Case 4:18-cv-06510-KAW Document 110 Filed 04/15/21 Page 5 of 11




                                   1   obligations. (Gleason Decl. ¶ 23; Schwartz Decl. ¶¶ 11-13.)

                                   2          On January 29, 2021, Plaintiff filed the instant motions for final approval, attorney’s fees

                                   3   and costs, and an incentive award. No oppositions were filed.

                                   4                                         II.      LEGAL STANDARD

                                   5          In deciding whether a settlement agreement is fair, adequate, and reasonable to all

                                   6   concerned, the Court considers the following factors:

                                   7                    (1) the strength of the plaintiffs’ case; (2) the risk, expense,
                                                        complexity, and likely duration of further litigation; (3) the risk of
                                   8                    maintaining class action status throughout the trial; (4) the amount
                                                        offered in settlement; (5) the extent of discovery completed and the
                                   9                    stage of the proceedings; (6) the experience and views of counsel;
                                                        (7) the presence of a governmental participant; and (8) the reaction
                                  10                    of the class members to the proposed settlement.
                                  11   Churchill Vill., LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004).

                                  12          The Ninth Circuit also counsels that while “strong judicial policy favors settlements, the
Northern District of California
 United States District Court




                                  13   settlement may not be the product of collusion among the negotiating parties.” Churchill Vill.,

                                  14   LLC, 361 F.3d at 576 (internal quotation and modification omitted). Further, when a settlement

                                  15   agreement is negotiated prior to formal class certification, the court must be particularly vigilant

                                  16   for signs of collusion, as “there is an even greater potential for a breach of fiduciary duty owed the

                                  17   class during settlement.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 946 (9th Cir.

                                  18   2011). Such signs include: (1) counsel receiving a disproportionate distribution of the settlement,

                                  19   or where a class receives no monetary distribution but class counsel is amply rewarded; (2) where

                                  20   the parties negotiate a “clear sailing” arrangement for the payment of attorney’s fees separate and

                                  21   apart from class funds; and (3) where there is a reversion of fees to the defendant. Id. at 947.

                                  22                                               III.   DISCUSSION

                                  23          A.    Final Approval

                                  24               i.    Addendum

                                  25          As an initial matter, the Court finds that the Addendum’s payment plan is appropriate. The

                                  26   parties have provided sufficient evidence that the Settlement’s prior payment schedule and SLOC

                                  27   requirement will result in payments being further delayed to the class and/or the possibility that

                                  28   Defendant will be unable to pay at all. Indeed, Class Counsel noted that he “recently experienced
                                                                                            5
                                         Case 4:18-cv-06510-KAW Document 110 Filed 04/15/21 Page 6 of 11




                                   1   the bankruptcy of another luxury transportation-related defendant after final approval was granted

                                   2   to one of [his] class action settlements.” (Schwartz Decl. ¶ 13.) Based on Class Counsel’s

                                   3   experience and his consultations with outside bankruptcy counsel on this matter, Class Counsel

                                   4   believes that the payment plan was most likely to ensure full payment to the class. (Schwartz

                                   5   Decl. ¶ 13.) Likewise, Defendant’s Chief Operating Officer describes the effects of COVID-19 on

                                   6   business, and asserts that Defendant “will be able to pay the full amount owed under the

                                   7   Settlement according to the payment plan . . . before it would be able to secure an SLOC under the

                                   8   present circumstances.” (Gleason Decl. ¶¶ 16, 23-24.) Under these circumstances, the Addendum

                                   9   is a reasonable change intended to ensure the class is paid in full under the Settlement.

                                  10          The Court also finds that additional notice and opt-out period is not required. The Second

                                  11   Circuit has found that “[n]either due process nor Rule 23(e)(3) requires . . . a second opt-out

                                  12   period whenever the final terms change after the initial opt-out period,” particularly when the
Northern District of California
 United States District Court




                                  13   terms of the settlement improved following the original opt-out period. Denney v. Deutsche Bank

                                  14   AG, 443 F.3d 253, 271 (2d Cir. 2006). Here, the Addendum does not materially change the

                                  15   Settlement terms; it affects only the schedule of Defendant’s payments, which was not described

                                  16   in the Notice issued to the class. (See Abigail Schwartz Decl., Exh. A (“Class Notice”).) Thus,

                                  17   the change is unlikely to affect the decision of a class member to opt out, and additional notice

                                  18   would serve no purpose but to further delay final approval and payments to the class.

                                  19              ii.   Churchill Factors
                                  20          The Court finds that the Churchill factors support final approval of the Settlement.

                                  21          First, as noted in the Court’s preliminary approval order, Plaintiff’s case presented several

                                  22   risks. For example, there was a risk that Plaintiff would not be able to establish his

                                  23   misclassification claim. (Preliminary Approval Ord. at 10.) Further, there was a risk that Plaintiff

                                  24   would not be able to prove that Defendant’s violations were willful, which would reduce damages.

                                  25   (Preliminary Approval Ord at 10-11.) Finally, there remains a significant risk of non-payment due

                                  26   to Defendant’s financial state, which has only been elevated by the ongoing COVID-19 pandemic.

                                  27   (Id. at 11; Schwartz Decl. ¶¶ 9-10, 13.) In light of these risks, the Court finds that the first

                                  28   Churchill factor favors approval.
                                                                                          6
                                         Case 4:18-cv-06510-KAW Document 110 Filed 04/15/21 Page 7 of 11




                                   1           Second, in the absence of settlement, this case would likely be subject to significant further

                                   2   litigation. Plaintiff would still have to seek class certification, and disputes exist as to the merits

                                   3   of the case. The Court concludes that the second Churchill factor favors final approval.

                                   4           Third, it is not clear Plaintiff faced any risks as to class certification, and Plaintiff does not

                                   5   appear to identify any such risks. This factor disfavors final approval.

                                   6           Fourth, the amount offered by the Settlement is reasonable, as the Gross Settlement

                                   7   Amount of $750,000 represents 52% of the value of the non-PAGA claims, and 30.2% of all

                                   8   claims. This discount is justified by the significant legal risks and risks of non-payment described

                                   9   above. The Court finds that this factor favors final approval.

                                  10           Fifth, Plaintiff has engaged in sufficient investigation in this case. Prior to mediation,

                                  11   Class Counsel obtained thousands of pages of discovery, as well as extensive mediation-related

                                  12   discovery concerning damages and the class list. (Schwartz Decl. ¶ 2.) Class Counsel also used
Northern District of California
 United States District Court




                                  13   the information provided by Defendant to calculate the class members’ damages. (Preliminary

                                  14   Approval Ord. at 11.) The Court concludes that the discovery conducted was adequate to allow

                                  15   the parties to make a fully informed decision on settlement. This factor favors final approval.

                                  16           Sixth, Class Counsel supports the Settlement as fair. (Schwartz Decl. ¶ 20.) Class Counsel

                                  17   is experienced in this area, having litigated and resolved dozens of wage and hour class and

                                  18   collective actions. (Schwartz Decl. ¶¶ 20-25.) Class Counsel’s experience and support for the

                                  19   Settlement favors final approval.

                                  20           Seventh, notice of the settlement was provided to the LWDA. (Schwartz Decl. ¶ 7.) The

                                  21   LWDA has not lodged an objection to the settlement. (Schwartz Decl. ¶ 7.) This factor favors

                                  22   final approval.

                                  23           Finally, the reaction of the class members to the Settlement has been positive. Per the

                                  24   Settlement Administrator, the class list included 44 individuals. (Abigail Schwartz Decl. ¶ 6.)

                                  25   One notice was deemed undeliverable, as no current address was found even after a trace was

                                  26   performed, but the Settlement Administrator called and e-mailed the individual to advise them of

                                  27   their ability to submit a written exclusion request or objection. (Abigail Schwartz Decl. ¶¶ 9-10.)

                                  28   No class members have opted out or objected to the Settlement. (Abigail Schwartz Decl. ¶¶ 13-
                                                                                           7
                                         Case 4:18-cv-06510-KAW Document 110 Filed 04/15/21 Page 8 of 11




                                   1   14.) As no class members have opted out and no individuals have objected to the Settlement

                                   2   terms, this last Churchill factor favors final approval.

                                   3             Overall, the Churchill factors favor approval of the settlement. Additionally, the Court

                                   4   finds that the Bluetooth factors are satisfied, such that there is no evidence of collusion.

                                   5   Specifically, Class Counsel is not receiving a disproportionate distribution of the settlement, there

                                   6   is no “clear sailing” arrangement, and none of the Settlement Amount reverts back to Defendants.

                                   7             Thus, having reviewed both the Churchill and Bluetooth factors, the Court finds that the

                                   8   Settlement is fair, adequate, and reasonable. Accordingly, the Court GRANTS Plaintiff’s motion

                                   9   for final approval.

                                  10        B.      Attorney’s Fees
                                  11             “[T]he court may award reasonable attorney’s fees and nontaxable costs that are authorized

                                  12   by law or by the parties’ agreement.” Fed. R. Civ. P. 23(h). The Ninth Circuit has found,
Northern District of California
 United States District Court




                                  13   however, that courts still “have an independent obligation to ensure that the award, like the

                                  14   settlement itself, is reasonable, even if the parties have already agreed to an amount.” In re

                                  15   Bluetooth, 654 F.3d at 941. Where a settlement, such as this one, “produces a common fund for

                                  16   the benefit of the entire class, courts have discretion to employ either the lodestar method or the

                                  17   percentage-of-recovery method.” Id. at 942. Under the percentage method, “courts typically

                                  18   calculate 25% of the fund as the ‘benchmark’ for a reasonable fee award . . . .” Id.

                                  19             Here, Class Counsel seeks 25% of the common fund, or $187,500. (Pl.’s Mot. for

                                  20   Attorney’s Fees at 1.) The Court finds that this request is reasonable, given that Class Counsel

                                  21   seeks the benchmark amount and that no class member has objected to the proposed fee award.

                                  22   This case was also risky for Class Counsel. See Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048

                                  23   (9th Cir. 2002). Further, while the Settlement represents a discount, there were risks on the merits.

                                  24   The Court concludes that under the percentage method, the attorney’s fees requested is reasonable.

                                  25             The Court also applies the lodestar method as a cross-check on the percentage method.

                                  26   Class Counsel asserts the following hourly rates and hours billed through January 29, 2021:

                                  27

                                  28
                                                                                          8
                                         Case 4:18-cv-06510-KAW Document 110 Filed 04/15/21 Page 9 of 11




                                          Attorney:                            Hourly Rate:     Hours Billed:       Total:
                                   1
                                          Bryan Schwartz                       $775             64.6                $50,065.00
                                   2      Ryan Chin                            $525             81.4                $42,735.00
                                          Rachel Terb                          $475             .7                  $332.50
                                   3      Eduard Meleshinsky                   $425             120.1               $51,042.50
                                          Maren Christensen                    $450             .5                  $225.00
                                   4      Logan Starr                          $450             62                  $27,900.00
                                   5      Logan Talbot                         $425             .2                  $85.00
                                          DeCarol Davis                        $350             .1                  $35.00
                                   6      Cassidy Clark                        $325             26.5                $8,612.50
                                          Paralegal                            $200             39.7                $7,940.00
                                   7                                                                                $188,972.50
                                   8   (Schwartz Decl., Exh. E.) Class Counsel also provided information regarding counsel’s
                                   9   experience and qualifications, as well as billing records. (Schwartz Decl. ¶¶ 21-32, Exhs. D-E.)
                                  10             The Court finds that based on a lodestar method, the amount sought is reasonable. Here,
                                  11   Class Counsel seeks an amount that is a .99 multiplier and can expect to spend additional time on
                                  12   this case given the agreed upon payment plan. With respect to Class Counsel’s hourly rates,
Northern District of California
 United States District Court




                                  13   courts in this district have recognized that “[i]n the Bay Area, reasonable hourly rates for partners
                                  14   range from $560 to $800, for associates from $285 to $510, and for paralegals and litigation
                                  15   support staff from $150 to $240.” In re MagSafe Apple Power Adapter Litig., Case No. 09-cv-
                                  16   1911-EJD, 2015 U.S. Dist. LEXIS 11353, at *37 (N.D. Cal. Jan. 30, 2015). Moreover, the Court
                                  17   notes that other courts have approved of similar hourly rates for Class Counsel in approving class
                                  18   settlements. See Buckingham v. Bank of Am., Case No. 15-cv-6344-RS, 2017 U.S. Dist. LEXIS
                                  19   107243, at *14 (N.D. Cal. July 11, 2017) (approving hourly rates of $375 to $675, resulting in a
                                  20   4.89 multiplier). Thus, applying the percentage method, as cross-checked by the lodestar method,
                                  21   the Court finds that the attorney’s fees sought by Class Counsel is reasonable. The Court therefore
                                  22   GRANTS Class Counsel’s request for an award of attorney’s fees in the amount of $187,500.
                                  23
                                            C.      Attorney’s Costs
                                  24             Class Counsel seeks $6,000 in costs, which is more than the $5,844.46 currently billed.
                                  25   (Pl.’s Mot. for Attorney’s Fees at 13; Schwartz Decl., Exh. C.) Class Counsel’s costs include
                                  26   filing fees, mediation costs, legal research, and service fees. (Schwartz Decl., Exh. C.) Class
                                  27   Counsel expects costs to increase to at least $6,000 through what will likely be a lengthy
                                  28   settlement administration, including mailing costs and research fees. (Schwartz Decl. ¶ 16.)
                                                                                        9
                                        Case 4:18-cv-06510-KAW Document 110 Filed 04/15/21 Page 10 of 11




                                   1   Defendant does not oppose Class Counsel’s request. The Court finds that the costs requested were

                                   2   reasonably incurred, and that Class Counsel is expected to at least incur an additional $155.54 in

                                   3   costs from administering the settlement. Accordingly, the Court GRANTS Class Counsel’s

                                   4   request for costs in the amount of $6,000.

                                   5        D.      Incentive Award
                                   6             Finally, Plaintiff requests an incentive award of $7,500 for named Plaintiff. (Pl.’s Mot. for

                                   7   Attorney’s Fees at 15.) Incentive awards to named plaintiffs are “fairly typical in class action

                                   8   cases.” Rodriguez v. W Publ’g Corp., 563 F.3d 948, 958 (9th Cir. 2009). “Such awards are

                                   9   discretionary, and are intended to compensate class representatives for work done on behalf of the

                                  10   class, to make up for financial or reputational risk undertaken in bringing the action.” Id. (internal

                                  11   citation omitted).

                                  12             “Several courts in this District have indicated that incentive payments of $10,000 or
Northern District of California
 United States District Court




                                  13   $25,000 are quite high and/or that, as a general matter, $5,000 is a reasonable amount.” Harris v.

                                  14   Vector Mktg. Corp., Case No. 08-cv-5198-EMC, 2012 WL 381202, at *7 (N.D. Cal. Feb. 6, 2012).

                                  15   In Ko v. Natura Pet Products, Inc., for example, the district court rejected the requested award of

                                  16   $20,000 for a plaintiff who had spent approximately 50 to 100 hours on the case. No. 09-cv-2619-

                                  17   SBA, 2012 WL 3945541, at *15 (N.D. Cal. Sept. 10, 2012). The district court explained that the

                                  18   “$20,000 [incentive award] is quite high for this district,” and concluded that the requested award

                                  19   was excessive. Instead, the district court awarded the standard $5,000, noting that the named

                                  20   plaintiff would “still be compensated handsomely for her time, the $5,000 award results in either a

                                  21   $100 or $50 hourly rate for the 50-100 hours Plaintiff expended on this case.” Id. Similarly, in

                                  22   Ontiveros v. Zamora, the district court rejected a $20,000 incentive award that would have

                                  23   compensated the named plaintiff at a $73.80 hourly rate, instead awarding a $50 hourly rate. 303

                                  24   F.R.D. 356, 366 (E.D. Cal. 2014). In justifying this downward departure, the district court

                                  25   explained that “[o]vercompensating named plaintiffs at the expense of a reduction in the common

                                  26   fund available to class []members could encourage collusion at the settlement stage of class

                                  27   actions where a named plaintiff’s interest naturally diverges from that of the class, compromising

                                  28   his role as a judge of adequacy.” Id.
                                                                                          10
                                        Case 4:18-cv-06510-KAW Document 110 Filed 04/15/21 Page 11 of 11




                                   1          Here, the $7,500 incentive award sought is greater than the presumptively reasonable

                                   2   $5,000 award in this district. The Court, however, finds that $7,500 is reasonable in this case. At

                                   3   the hearing, Plaintiff’s counsel stated that Plaintiff estimated he had spent approximately 200

                                   4   hours on this case. Further, Plaintiff has detailed concrete reputational harm that he suffered,

                                   5   including how his former coworkers refused to speak to him because of his involvement in this

                                   6   litigation, thus costing him many personal and professional relationships. (Alabsi Decl. ¶¶ 4-5,

                                   7   Dkt. No. 107.) The Court also observes that the average recovery in this case is significant, with

                                   8   an average net payment of over $12,000 per class member. (See Pl.’s Mot. for Final Approval at

                                   9   1.) A $2,500 increase over the presumptive award does not significantly take away from the

                                  10   class’s recovery, nor does it suggest a likelihood of collusion. Accordingly, the Court GRANTS

                                  11   the request for a $7,500 incentive award.

                                  12                                         IV.     CONCLUSION
Northern District of California
 United States District Court




                                  13          For the reasons stated above, the Court GRANTS Plaintiff’s request for final approval of

                                  14   the settlement, and GRANTS Plaintiff’s motion for attorney’s fees, costs, and an incentive award.

                                  15          The Clerk of the Court shall close the file in this matter.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 15, 2021
                                                                                             __________________________________
                                  18                                                         KANDIS A. WESTMORE
                                  19                                                         United States Magistrate Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        11
